10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Ze

28

Case 5:18-cv-04071-DDC-ADM Document 206 Filed 04/17/20 Page 1 of 7

Anthony J. Hampton
2615 Mountain View Drive
McKinney, Texas 75071

UNITED STATES DISTRICT COURT
DISTRICT OF KANSAS

TOPEKA DIVISION
ANTHONY J. HAMPTON, No. 5:18-cv-04071-DDC-ADM
Plaintiff,
V.
BARCLAYS BANK DELAWARE;

DISCOVER BANK; LOAN DEPOT,
LLC; MARKETPLACE LOAN
GRANTOR TRUST, SERIES 2016-
LD1; EQUIFAX, INC.; EQUIFAX
INFORMATION SERVICES, LLC.;
EXPERIAN INFORMATION
SOLUTIONS, INC.; TRANSUNION,
LLC; and Does 1-10,

Defendants.

 

 

 

 

PLAINTIFF’S OPPOSITION TO DEFENDANT MARKETPLACE LOAN GRANTOR
TRUST, SERIES 2016-LD1’s MOTION FOR SUMMARY JUDGMENT

 

Plaintiff makes his objections to Defendant's April 7, 2020 Motion for Summary
Judgment, as shown herein.

Counsel of record is nothing more than a collection agency trying to collect on an
alleged debt, wherein Plaintiff has the right to lawfully dispute. “Statements of counsel in

their briefs or argument while enlightening to the Court are not sufficient for purposes of

 

1
PLAINTIFF'S OPOSITION TO MARKETPLACE'S MOTION FOR SUMMARY JUDGMENT

 
10

Ld

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:18-cv-04071-DDC-ADM Document 206 Filed 04/17/20 Page 2 of 7

granting a motion to dismiss or summary judgment.” Trinsey v. Pagliaro, 229 F.Supp. 647
(E.D.Pa. 1964)
OBJECTIONS

Summary judgment should be denied for the following reasons:
Il. THE CALLING SYSTEM QUALIFIES UNDER AN ATDS

A Virginia district court held that a manually placed call—agent dialed all ten digits—
may still have been an ATDS call because it was placed from a workstation that had
access to cloud-based dialer domains; even though the agent placing the call lacked
credentials to access those domains. Making matters worse—the court expressly found
that a popular contact solution has the capacity to store and produce numbers using a
random or sequential number generator. Morgan v. On Deck Capital, CASE NO. 3:17-
CV-00045, 2019 U.S. Dist. LEXIS 147757 (W.D. Va. Aug. 29, 2019). Indeed, the facts of
the case seemingly could not get any better. The call at issue was placed in a mode that
literally required the agent to dial all ten numbers. The agent was part of a siloed and
dedicated calling team that had no access to any “regular” dialers- they were credentialed
only to use the manual mode. Indeed, the agent worked in a building that was purely
manual—so there is a degree of human intervention and a completely sealed environment.
(see Defendant's own source reference.) |

A New Jersey district court decided that an ATDS must have the capacity to
generate numbers randomly or sequentially but that such capacity need not be used to dial

the numbers at issue. That is, even a manually dialed call might be deemed to have been

 

‘ https://tcpaworld.com/2019/08/30/things-just-went-nuclear-court-holds-five9s-popular-cloud-based-manual-
dialing-solution-may-still-have-capacity-to-dial-randomly-or-sequentially-and-its-just-as-bad-as-it-s/

 

2
PLAINTIFF'S OPOSITION TO MARKETPLACE’S MOTION FOR SUMMARY JUDGMENT

 
 

10

11

12

13

14

15

16

Li

18

19

20

21

22

23

24

25

26

27

28

 

 

| Case 5:18-cv-04071-DDC-ADM Document 206 Filed 04/17/20 Page 3 of 7

made with an ATDS if the device from which it was sent had the capacity to generate
numbers in that fashion. See Rivero v. D’Jais, Civil Action No.: 18-12697 (FLW) (ZNQ),
2019 U.S. Dist. LEXIS 170246, (D. N.J. Sept. 30, 2019). Indeed, In Rivero the Court
carefully reviewed Dominguez and concluded, in essence, that Dominguez was little more
than a “capacity” decision. That focus on “capacity” allowed the Court to conclude that
messages that had been sent en masse —but not randomly or sequentially—were
presumptively sent using an ATDS, at least at the pleadings stage.

Highlighting the amorphous nature of the ATDS definition, the Rivero Court noted
that there was already a split of authority within the same Court on the issue. There is.
Compare Fleming v. Associated Credit Servs., 342 F.Supp.3d 563 (D.N.J. 2018) (a
predictive dialer is not an ATDS), with Wilson v. Quest Diagnostics Inc., No. 18-11960,
2018 WL 6600096 (D.N.J. Dec. 17, 2018). But the Court found it “unnecessary to resolve”
that split of authority—suggesting the Court has elected to adopt yet a third ATDS
approach within a single district court.

Meanwhile, on that same day, a Court in Nevada denied a Defendant's motion for
judgment on the pleadings using a different ATDS standard entirely. See Castillo v.
Caesars Entm’t Corp., Case No.: 2:18-cv-02297-GMN-NJK, 2019 U.S. Dist. LEXIS 169810
(D. Nv. Sept. 30, 2019). There the Court applied the Marks v. Crunch San Diego, LLC, 904
F.3d 1041 (9th Cir. 2018), cert. dismissed, 139 S.Ct. 1289 (2019) formulation which does
not look at random or sequential number generation at all. Rather all that is required is for a
dialer to store numbers and call them “automatically” from a list. (The word “automatically”

has still not been defined in the Ninth Circuit.)

 

3
PLAINTIFF'S OPOSITION TO MARKETPLACE’S MOTION FOR SUMMARY JUDGMENT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:18-cv-04071-DDC-ADM Document 206 Filed 04/17/20 Page 4 of 7

Swinging back across the country, still on the same day, a Court in Rhode Island
departed entirely from the statutory definition or Marks and applied a “human intervention”
rule gleaned from an FCC ruling from back in 2003. In Decapua v. Metro. Prop. & Cas. Ins.
Co., C.A. No. 18-00590-WES 2019 U.S. Dist. LEXIS 168061 (D. R.I. Sept. 30, 2019) the
Court concluded that texts sent by “a person physically inputting numbers, drafting a
message, selecting recipients, choosing a date and time to send the message, and
manually hitting a ‘send’ button” do not qualify as ATDS texts. So, the texts in Decapua—
which were mass-blasted telemarketing texts that undoubtedly violated the “spirit” of the
TCPA—were deemed legal whereas the nearly identical texts sent by the defendants
in Rivero and Castillo were deemed illegal.

Following Marks there are now two divergent lines of cases holding that random or
sequential number generation is not required to prove ATDS usage. The Marks line—which
holds the FCC’s 2003 and 2008 Orders are set aside but that the statutory definition does
not require random or sequential number generation—and the Bad Reyes line—which
holds that the FCC’s 2003 and 2008 Orders remain in Effect.

Marks was the second most-important TCPA case of 2018—second only to ACA
Int'l. In Marks the Ninth Circuit Court of Appeal re-interpreted the definition of ATDS to
cover all dialers that call from a list of numbers in automatic fashion and vacated the district
court's summary judgment decision. The Court arrived at this conclusion by first
determining that the FCC’s previous guidance on the definition of ATDS had been set aside
by ACA Int'l. The Court then determined that the TCPA’s statutory definition was vague and
re-imagined the statutory language as Congress may have intended it. It concludes that a

dialer is an ATDS if it has the capacity to store numbers to be called and to dial such

 

 

 

4
PLAINTIFF'S OPOSITION TO MARKETPLACE’S MOTION FOR SUMMARY JUDGMENT

 
10

el

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:18-cv-04071-DDC-ADM Document 206 Filed 04/17/20 Page 5 of 7

numbers automatically (even if the system must be turned on or triggered by a person.) Cf.
Meza v. Sirius XM Radio Inc., Case No.: 17-CV-02252-AJB-JMA, 2020 U.S. Dist. LEXIS
32379 (S.D. Cal. Feb. 25, 2020); Keifer v. Hosopo Corp., Case No. 3:18-cv-1353, 2018
U.S. Dist. Lexis 183468 (S.D. Cal. Oct. 25, 2018) (following Marks in holding that the
statutory definition of ATDS does not require equipment to “create or develop the numbers
dialed on its own”); Adams v. Ocwen, Case No. 18-81028, Dkt # 23 (M.D. Fl. Oct. 29, 2018)
(following Marks in holding that the statutory definition of ATDS includes a device that
stores telephone numbers to be called, whether or not those numbers have been
generated by a random or sequential number generator); Espejo v. Santander, Case No.
11 c 8987, Dkt. No. 250 (N.D. Ill. June 12, 2019)(ATDS definition is vague but calling from
a list is all that is necessary) and; Espejo v. Santander, Case No. 11 c 8987, Dkt. No. 250
(N.D. Ill. June 12, 2019)(ATDS definition is vague but calling from a list is all that is
necessary).
Also, it is worth judicial notice that:
15 U.S. Code § 1692c. Communication in connection with debt collection
(c) CEASING COMMUNICATION If a consumer notifies a debt collector in writing that the
consumer refuses to pay a debt or that the consumer wishes the debt collector to
cease further communication with the consumer, the debt collector shall not
communicate further with the consumer with respect to such debt, except—
(1) to advise the consumer that the debt collector’s further efforts are being
terminated;
(2) to notify the consumer that the collector or creditor may invoke specified remedies
which are ordinarily invoked by such collector or creditor; or
(3) where applicable, to notify the consumer that the debt collector or creditor intends
to invoke a specified remedy.

That raises the metaphysical question—what is a dialing “system”? Is it merely the

specific dialing apparatus used to make the call at issue, or does it include the hardware

 

 

 

5
PLAINTIFF'S OPOSITION TO MARKETPLACE’S MOTION FOR SUMMARY JUDGMENT

 

 
10

Ed

12

13

14

LS

16

17

18

19

20

26

27

28

 

 

 

Case 5:18-cv-04071-DDC-ADM Document 206 Filed 04/17/20 Page 6 of 7

that the agent logs into in order to facilitate launching the call? This is a question for the

trier of fact based on the discoverable evidence.

ll. PLAINTIFF’S FDCPA CLAIM PREVAILS

Plaintiff adequately stated a plausible FDCPA claim.

Defendant Marketplace is misleading this Court into believing that loanDepot, LLC
had its motion to dismiss granted. The fact is that Plaintiff and loanDepot, LLC entered into
a stipulation of settlement.

This Court did not dismiss loanDepot, LLC based on Plaintiff's failure to state a
plausible cause of action, nor by Plaintiff failing to meet the 4 points that Marketplace
claims.

Therefore, Defendant cannot make the claim that its right to motion for summary
judgment can be based on a non-existent event.

CONCLUSION

WHEREFORE, Plaintiff requests that this Court deny Marketplace’s’ request fol

summary judgment. Marketplace has not met its burden and cannot shift its burden to Plaintiff.

Dated: lf / 2b

Respectfully submitted:

ton, Plaintiff in pro per

 

6
PLAINTIFF’S OPOSITION TO MARKETPLACE’S MOTION FOR SUMMARY JUDGMENT

 
Case 5:18-cv-04071-DDC-ADM Document 206 Filed 04/17/20 Page 7 of 7

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF KANSAS

CERTIFICATE OF

ANTHONY J. HAMPTON, Plaintiff, SERVICE FOR
SERVICE BY MAIL

Vs. Case No. 5:18-cv-04071-
DDC-ADM

BARCLAYS BANK DELAWARE, et al.,

Defendant(s).
¢
I hereby certify that on 2 (mm/dd/yyyy), I caused the following

documents:

PLAINTIFF'S OPPOSITION TO MARKETPLACE’S MOTION FOR SUMMARY
JUDGMENT

[Check the box, below, that applies to how you served the above documents.]

[ | to be filed electronically with the Clerk of Court through ECF and/or

es] that I caused a copy of the foregoing documents (and the notice of electronic
filing, if filed electronically) to be mailed by first class mail, postage paid, to the

following:

FOULSTON SIEFKIN, LLP
1551 N. Waterfront Pkwy, Suite 100
Wichita, KS 67206

Date:

 

Anthony J. fiampton
Filer’s Typed Name
